Matthias, Schneider and Duncan, JJ.,
concurring. The American Legion of Ohio filed an application for tax exemption for .724 acres of real estate upon which is located a building used as its state headquarters.
The basis for this application is Section 5709.17, Be-vised Code, which reads:
“Beal estate * * * occupied by a war veterans organization, which is organized exclusively for charitable purposes and incorporated under the laws of this state or the United States, except real estate held by such organization for the production of rental income, shall he exempt from taxation.”
It is conceded that the real estate here involved is not held for the production of any income and is used for the business of the American Legion, Department of Ohio, Inc., an Ohio corporation organized not for profit.
In In re Application of American Legion (1949), 151 Ohio St. 404, 86 N. E. 2d 467, it is stated in the opinion by the court, after reference to constitutional and statutory *122provisions requiring exclusive use for charitable purposes:
“* * * tbe use of the real property in question must be exclusively for charitable purposes.
“It is argued that the American Legion, Department of Ohio, Inc., is a charitable institution. There can be no doubt that the appellant engages in work which may be properly classified as charitable. For such work it is entitled to be highly praised. That the main purpose for which appellant was incorporated and exists is fraternal, there can be no doubt.”
The purpose clause of the Articles of Incorporation of the applicant reads:
“Said corporation is formed for the purpose of the formation of a fraternal association composed of all veterans of the military or naval service to the United States during the periods * * * [here certain periods are specified].”
No other purpose is specified in the Articles of Incorporation.
It follows that our decision in In re Application of American Legion, supra (151 Ohio St. 404), requires us to sustain the decision of the Board of Tax Appeals denying tax exemption in the instant case.

Decision affirmed.